J-A19012-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ESTATE OF PAUL ANTHONY SENTS,              :      IN THE SUPERIOR COURT OF
    II, STACIE A. SENTS, PAUL A. SENTS         :           PENNSYLVANIA
                                               :
                       Appellants              :
                                               :
                                               :
                v.                             :
                                               :
                                               :      No. 496 MDA 2022
    KIRSTIN DELLINGER                          :

               Appeal from the Order Entered February 24, 2022
      In the Court of Common Pleas of York County Civil Division at No(s):
                             2020-FC-000925-23


BEFORE:      BOWES, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY BOWES, J.:                        FILED: OCTOBER 18, 2022

       The estate of Paul Anthony Sents, II (“Estate”), appeals from the

February 24, 2022 order dismissing with prejudice the Estate’s complaint to

disestablish    the   acknowledged        paternity   of   Paul   Anthony   Sents,   II

(“Decedent”) and obtain paternity testing to establish the paternity of two-

year-old A.S. After review, we affirm.

       A.S. was born to Kirstin Dellinger (“Mother”) in December 2019. At the

time of A.S.’s birth, Mother had been in a relationship with Decedent since

early April 2019. N.T., 1/21/22, at 6, 109-10. Decedent and Mother were not

married.    Shortly after A.S.’s birth, Decedent, with the consent of Mother,

signed an acknowledgement of paternity pursuant to 23 Pa.C.S. § 5103(a),

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A19012-22


and he never challenged the acknowledgement. Decedent committed suicide

in May 2020, when A.S. was five months old.

        On January 19, 2021, the Estate filed a complaint against Mother and

Dustin Sweitzer, Mother’s former paramour.        In the complaint, the Estate

alleged that Decedent signed the acknowledgment of paternity solely based

upon Mother’s fraudulent misrepresentation that he was the father of A.S.

The Estate averred that Decedent’s parents, Stacie A. Sents (“Stacie”) and

Paul A. Sents (“Paul”), submitted themselves and A.S. to private genetic

testing, which established that Stacie and Paul were not genetically related to

A.S.1    The Estate sought to void the acknowledgment of paternity and

requested paternity testing of Sweitzer for the purpose of establishing his

paternity of A.S.     This complaint is the only legal action concerning A.S.’s

paternity.


____________________________________________


1   To the extent the relief sought by the Estate was a court order regarding
A.S.’s paternity and not damages against Mother or Sweitzer, the Estate’s
filing of a complaint against Mother and Sweitzer as opposed to a petition
regarding A.S. is procedurally questionable. We also note that counsel for the
Estate uses the terms “complaint” and “petition” interchangeably.
Nevertheless, the certified record does not reveal whether Mother or Sweitzer
raised this inconsistency in the trial court, and we do not address it sua sponte.
For the sake of uniformity, we refer to the pleading as a complaint.

   Similarly, the certified record does not indicate whether Stacie and/or Paul
are executors of the Estate. However, because Mother challenged neither the
identity of the party or parties instituting this action, nor the standing of the
Estate, Stacie, or Paul, we likewise do not address these issues. See In re
Estate of Brown, 30 A.3d 1200, 1205 (Pa.Super. 2011) (noting this Court
cannot raise a standing issue sua sponte and a party who does not object to
standing at the earliest opportunity waives any such challenge).

                                           -2-
J-A19012-22


      On February 3, 2021, Mother filed an answer to the complaint. Sweitzer

did not file a responsive pleading.    Instead, he obtained private paternity

testing with Mother’s consent.    Based upon the private paternity test, the

parties agreed that Sweitzer was not A.S.’s father. N.T., 1/21/22, at 28-29.

By April 12, 2021 order, the trial court dismissed Sweitzer from the action by

agreement of the parties.

      The trial court conducted hearings on the matter on January 21, 2022,

and February 22, 2022. At the hearings, Stacie, Paul, and Decedent’s sister

testified on behalf of the Estate. The Estate also called Mother as if she were

on cross-examination and Sweitzer as a rebuttal witness to Mother’s

testimony. Mother also testified on her own behalf.

      Notably, during the hearing the Estate attempted to introduce the

results of the private DNA testing obtained of Stacie and Paul purportedly

showing that Stacie and Paul had no genetic connection to A.S. N.T., 1/21/22,

at 106. The exhibits in question were reports of DNA test results from Genex

Diagnostics, a company in Canada. See Estate Exhibit 1 and 2. One report,

dated July 22, 2020, purported to analyze the relationship between A.S. and

Paul. The second report, dated August 13, 2020, purported to analyze the

relationship between A.S. on one hand, and Paul and Stacie on the other, to

determine the likelihood that Decedent was A.S.’s father. Both test reports

contained, on their face, disclaimers by Genex Diagnostics about the

limitations of the test or its accuracy. Such limitations included the unverified


                                      -3-
J-A19012-22


assumption that Stacie and Paul were genetically related to Decedent, and

Stacie and Paul’s failure to submit to the laboratory’s identification protocols

and laboratory-selected collection facility. The reports noted that the results

were intended only for personal knowledge and not to establish legal identity

or familial relations.

       Mother objected to the admission of the reports and any testimony that

the results of the reports were valid. N.T., 1/21/22, at 11, 106. Mother’s

objection was based upon the Estate’s failure to present testimony of a records

custodian from the testing company to establish the testing procedure, chain

of command, and other reliability or accuracy issues. See id. The trial court

took the issue under advisement based on its concern that the Estate laid no

foundation for how the testing company arrived at its conclusion that Stacie

and Paul were not related to A.S. and the lack of expert testimony to support

this conclusion.2     Id. at 106-08.           At the second hearing, the trial court

sustained Mother’s objection and ruled the tests were inadmissible without

testimony from an appropriate Genex employee concerning the methodology

of the testing. N.T., 2/22/22, at 28-29.



____________________________________________


2  The trial court noted it found the testimony of Decedent’s sister to be
credible that she helped Stacie and Paul administer the tests, followed the
testing company’s instructions, and mailed the results directly to the testing
company. N.T., 1/21/22, at 106-08. It also stated it would disregard that
Stacie and Paul twice obtained a DNA sample from A.S. and instructed the
testing company to analyze it without Mother’s knowledge or consent, as that
was not the issue before the court. Id.

                                           -4-
J-A19012-22


      Also at the hearings, Stacie recalled that Decedent and Mother

announced the pregnancy several weeks after they started dating by

presenting her with a box containing a onesie and announcing that she and

Paul were going to be grandparents. N.T., 1/21/22, at 41-42. Stacie and Paul

both testified they were suspicious from the outset that Decedent was the

father of Mother’s baby based upon how early in the relationship Mother

became pregnant, as well as Decedent’s questioning his paternity prior to

A.S.’s birth when he found “panties” under the seat of Mother’s car. Id. at

41-42, 45-46, 76.      Despite their misgivings, Stacie and Paul accepted

Decedent’s declaration that he was the father and treated A.S. as their

grandson. Id. at 40, 69, 83.

      After Decedent died, his sister arranged for the genetic testing. Once

the family obtained the results, Stacie terminated all contact with A.S.,

ostensibly to avoid causing the child emotional distress when he got older.

Id. at 47. Stacie and Paul believed Mother took advantage of Decedent’s poor

mental health and desire for a family to convince him to sign the

acknowledgement of paternity. Id. at 57-59, 80-83. They also insinuated

that Mother had a financial motive, noting that Decedent changed the

beneficiary of his military life insurance policy from Stacie to Mother after A.S.

was born and that Mother currently receives Decedent’s social security death

benefits on A.S.’s behalf. Id. at 61-65.




                                      -5-
J-A19012-22


     During   Mother’s     testimony,   she   recounted   her    and   Decedent’s

excitement when they learned she was pregnant early in their relationship

together. N.T., 1/21/22, at 6, 10, 24, 37; N.T., 2/22/22, at 112. She tracked

her periods and believed Decedent was the father based upon the timing.

N.T., 1/21/22, at 9, 23. She acknowledged having some initial reservations

about whether Sweitzer could be the father, but believed he was not because

of the timing of her last intercourse with Sweitzer.       Id. at 8-9.    Mother

asserted her relationship with Sweitzer ended approximately one month

before she began a relationship with Decedent. Id. at 15.

     Early in her pregnancy, Sweitzer questioned whether he was the father,

which caused some friction between her and Decedent.            Id. at 21-29, 37.

According to Mother, however, any doubt was put to rest by her doctor’s

estimation of her conception date in mid-April 2019, which aligned with her

tracking of her ovulation and timing of sexual relations with Decedent. Id. at

8-9. From Mother’s perspective, Decedent accepted her doctor’s estimation

and agreed he was the father. Id. at 21, 25-26. Decedent attended all of

Mother’s pre-natal appointments. Id. at 114. She and Decedent moved in

together in September 2019 in preparation for the baby’s arrival. Id. at 17.

Decedent and Stacie were present in the delivery room when Mother delivered

A.S. at 36 weeks gestation due to preeclampsia. Id. at 9, 114. Decedent

signed the acknowledgement of paternity a few days later, declining paternity

testing. Id. at 14, 115.


                                        -6-
J-A19012-22


      Mother and Decedent ended their relationship around the end of March

2020, or the beginning of April 2020, when A.S. was four or five months old.

Id. at 16.   Mother was aware prior to A.S.’s birth that Decedent’s mental

health troubled him at times, but she observed Decedent’s mental health

spiral downwards a few months after A.S.’s birth. Id. at 20. Around that

time, the military discharged Decedent, he lost his job, his ex-girlfriend was

pressing charges against him, and A.S. cried a lot from colic. Id. at 117.

Decedent experienced a mental health episode and was violent towards

Mother.   Id. at 120.   Mother called Stacie and Paul for help.     After this,

Decedent was hospitalized for a week in April 2020 and moved in with Stacie

and Paul upon his discharge. Id. at 17. Child protective services became

involved and instructed Mother to wait for Decedent’s new medication to take

effect before he saw A.S. Id. at 18. During that time, Mother and A.S. saw

Decedent virtually. Id. at 17-19. In May 2020, Decedent resumed seeing

A.S. at Stacie and Paul’s house until Decedent’s death at the end of the month.

Id. Following Decedent’s death, A.S. continued to spend weekends at Stacie

and Paul’s house while Mother worked her nursing shifts until Stacie and Paul

suddenly ceased contact. Id. at 31-32.

      Mother was upset that Stacie and Paul tested A.S. without her

knowledge or consent and believes Stacie and Paul’s decision to cease contact

with A.S. in August 2020 was in contravention to Decedent’s wishes. Upon

learning of Stacie and Paul’s test results, Mother “thought that they did


                                     -7-
J-A19012-22


something to alter the tests, that it was not either done correctly or something

went wrong[.]” Id. at 11-13. She does not wish A.S. to have any further

testing. Id. Mother agreed to Sweitzer’s paternity testing after receiving the

complaint because she believed it was inevitable the court would order his

testing.   Id. at 8.   She was not surprised to learn that testing ruled out

Sweitzer as A.S.’s father because she still believes Decedent was A.S.’s father

based on the conception date. N.T., 2/22/22, at 10. Mother testified multiple

times during the hearing that only Sweitzer or Decedent could be the father

because she did not have intercourse with anyone else during the requisite

timeframe. N.T., 1/21/22, at 32, 36; N.T., 2/22/22, at 6, 7, 10.

      Mother acknowledged she told Decedent she was sure he was the father,

particularly after her doctor provided her with a better idea of dating her

pregnancy. N.T., 1/21/22, at 20; see also Estate Exhibit 7 (text exchange

between Mother and Decedent dated May 4, 2019, wherein Mother and

Decedent agree she is pregnant with his baby); see also Estate Exhibit 4 (text

exchange between Mother and Decedent dated May 14, 2019, wherein Mother

expressed her reluctance to emotionally invest in their relationship 100% until

her doctor’s appointment but assuring him it was his or Sweitzer’s baby).

      By order entered February 24, 2022, the trial court dismissed the

Estate’s complaint, ruling that the Estate did not carry its burden of proving

fraud, duress, or material mistake of fact by clear and convincing evidence.

Order, 2/24/22, at 4. The court noted Mother’s testimony that only Decedent


                                     -8-
J-A19012-22


could be the father, the agreement by the parties that Sweitzer was not the

father based upon his private DNA test, and the inadmissibility of the genetic

test results obtained by Stacie and Paul. Id. at 4-5. The court found that

while the Estate “certainly raised matters which create suspicion,” it did not

carry its burden of proof to permit the court to set aside Decedent’s

acknowledgment of paternity. Id. at 5.

      The Estate timely filed a notice of appeal and a concise statement of

errors complained of on appeal. The trial court issued an Pa.R.A.P. 1925(a)

opinion on April 13, 2022.

      On appeal, the Estate presents the following issues for review.

      1.    The [t]rial [c]ourt committed an abuse of discretion and
            erred as a matter of law by failing to consider the credible
            testimony of [Stacie and Paul] regarding the DNA testing
            results of two separate testing kits which suggested no
            familial relationship between themselves and [A.S.].

      2.    The [t]rial [c]ourt committed an abuse of discretion and
            erred as a matter of law by not permitting properly
            introduced text message exhibits of [Decedent], which were
            in text conversations directly with Mother, regarding his
            state of mind, concerns regarding the conception date of the
            minor child, Mother’s misrepresentations regarding other
            sexual partners during the possible time of conception, . . .
            which supported [the testimony of Stacie and Paul] and the
            contents of [the Estate’s complaint] regarding Mother’s
            fraudulent actions.

      3.    The [t]rial [c]ourt committed an abuse of discretion and
            erred as a matter of law by failing to consider the well-
            established public policy which suggests that children should
            be secure in knowing who their parents are.

      4.    The [t]rial [c]ourt committed an abuse of discretion and
            erred as a matter of law by failing to consider the public

                                     -9-
J-A19012-22


            policy and the Commonwealth’s interest regarding the duty
            of parents to support their children, both financially and
            emotionally.

Estate’s brief at 9-10.

      The crux of the Estate’s argument is that Decedent’s acknowledgement

of paternity is invalid based upon fraud by Mother. See id. at 24-31. The

Estate contends that it proved Mother fraudulently induced Decedent to

acknowledge paternity by insisting he was the father and failing to inform him

that she had a third sex partner who possibly could be the father. Id.

      We review orders in paternity matters for an abuse of discretion. S.N.M.

v. M.F., 175 A.3d 333, 335 n.3 (Pa.Super. 2017).

      An abuse of discretion exists if the trial court has overridden or
      misapplied the law, or if there is insufficient evidence to sustain
      the order. Moreover, resolution of factual issues is for the trial
      court, and a reviewing court will not disturb the trial court's
      findings if they are supported by competent evidence. It is not
      enough [for reversal] that we, if sitting as a trial court, may have
      made a different finding.

Vargo v. Schwartz, 940 A.2d 459, 462 (Pa.Super. 2007) (citations omitted).

“The finder of fact is entitled to weigh the evidence presented and assess its

credibility.” Id. In so doing, the finder of fact “is free to believe all, part, or

none of the evidence and [we as an appellate court] will not disturb the

credibility determinations of the court below.” Id.

      The relevant portion of the statute governing acknowledgments of

paternity provides as follows.

      (a) Acknowledgment of paternity.-- The father of a child born to
      an unmarried woman may file with the Department of Public

                                      - 10 -
J-A19012-22


     Welfare, on forms prescribed by the department, an
     acknowledgment of paternity of the child which shall include the
     consent of the mother of the child, supported by her witnessed
     statement subject to 18 Pa.C.S. § 4904 (relating to unsworn
     falsification to authorities). In such case, the father shall have all
     the rights and duties as to the child which he would have had if
     he had been married to the mother at the time of the birth of the
     child, and the child shall have all the rights and duties as to the
     father which the child would have had if the father had been
     married to the mother at the time of birth. . . .

           ....

     (g) Rescission.—

           (1) Notwithstanding any other provision of law, a
           signed, voluntary, witnessed acknowledgment of
           paternity subject to 18 Pa.C.S. § 4904 shall be
           considered a legal finding of paternity, subject to the
           right of any signatory to rescind the acknowledgment
           within the earlier of the following:

              (i) sixty days; or

              (ii) the date of an administrative or judicial
              proceeding relating to the child, including, but
              not limited to, a domestic relations section
              conference or a proceeding to establish a
              support order in which the signatory is a party.

           (2) After the expiration of the 60 days, an
           acknowledgment of paternity may be challenged in
           court only on the basis of fraud, duress or material
           mistake of fact, which must be established by the
           challenger through clear and convincing evidence. An
           order for support shall not be suspended during the
           period of challenge except for good cause shown.

                  ....

23 Pa.C.S. § 5103(a), (g) (internal footnote omitted).




                                    - 11 -
J-A19012-22


      By using the term “challenger” in § 5103(g), the Legislature intended to

permit non-signatories to challenge the acknowledgment based upon fraud,

duress, or material mistake of fact.       R.W.E. v. A.B.K., 961 A.2d 161

(Pa.Super. 2008) (en banc). This Court explained the law regarding fraud in

this context as follows.

      In B.O. v. C.O., [590 A.2d 313 (Pa.Super. 1991)], this Court
      stated that “when an allegation of fraud is injected in an
      acknowledgment of paternity case, the whole tone and tenor of
      the matter changes. It opens the door to overturning settled
      issues and policies of the law.” B.O., [supra,] at 315. This Court
      went on to create a narrow fraud exception for challenging
      paternity, which is otherwise a settled issue based on the signed
      acknowledgment. We adopted the traditional elements of fraud
      established in Pennsylvania jurisprudence:

            (1) a misrepresentation, (2) a fraudulent utterance
            thereof, (3) an intention by the maker that the
            recipient will thereby be induced to act, (4) justifiable
            reliance by the recipient upon the misrepresentation,
            and (5) damage to the recipient as the proximate
            result.

      Id.

            Recent cases have moved away from this rigid five-prong
      test which this Court acknowledged in B.O. as problematic and
      somewhat circular. [Id.] Our recent decision of Glover v.
      Severino, 946 A.2d 710 (Pa.Super. 2008), provides additional
      guidance as to the elements of fraud in the context of challenges
      to acknowledgments of paternity:

            A misrepresentation need not be an actual statement;
            it can be manifest in the form of silence or failure to
            disclose relevant information when good faith requires
            disclosure. Fraud is practiced when deception of
            another to his damage is brought about by a
            misrepresentation of fact or by silence when good
            faith required expression.          Fraud comprises
            anything calculated to deceive, whether by single act

                                     - 12 -
J-A19012-22


            or combination, or by suppression of truth, or
            suggestion of what is false, whether by direct
            falsehood or innuendo, by speech or silence, word of
            mouth, or look or gesture.

      Id. (quotations and citations omitted) (emphasis in original).

            In Glover, a mother had a brief sexual relationship with a
      putative father and became pregnant. Despite knowing that she
      had other sexual partners at the time of conception, the putative
      father signed an acknowledgment of paternity and paid child
      support, though his involvement in the child’s life was minimal and
      sporadic. Mother insisted that putative father was the father of
      the child, despite the results of later testing that revealed he was
      not. This Court held that despite the mother’s strong belief as to
      the identity of the biological father, her silence on the issue of
      other possible fathers and her failure to be forthcoming about the
      true probabilities of paternity constituted fraud by omission.

R.W.E., supra, at 168.

      In the instant case, to prove Mother engaged in fraud, the Estate relies

upon the Genex genetic testing results which purport to rule out Decedent as

the father based upon the lack of genetic relationship between A.S., Stacie,

and Paul.   Estate’s brief at 24-31.    It also points to Mother’s supposed

admission at trial and in text messages with Decedent that she had sexual

relations with someone besides Decedent and Sweitzer during the timeframe

in question. Id.

      The problem with the Estate’s reliance upon the Genex test results is

that it failed to secure their admission at the hearing. The Estate likens this

case to Glover, a child support case in which the legal father proved fraud by

omission with paternity test results excluding him from biological parentage,

thereby rendering false the mother’s denials of intercourse with anyone else.

                                     - 13 -
J-A19012-22


See the Estate’s brief at 29 (citing Glover, supra).         Yet, in Glover, the

challenger obtained pre-hearing paternity testing through the court, a

procedure provided for by a statute not applicable here. See Glover, supra,

at 712; see also 23 Pa.C.S. § 4343(c).

      Critically, the Estate does not challenge the trial court’s evidentiary

ruling regarding the paternity test results. In fact, it concedes that the genetic

testing results were inadmissible without testimony from the testing facility.

See Estate’s brief at 25. Nevertheless, the Estate contends the trial court

should have relied on those inadmissible results to prove fraud by Mother

because Stacie and Paul would not have cut off relations with A.S. if they did

not think the results were reliable. Id. at 19-20, 30-31. Phrased differently,

the Estate posits that because Stacie and Paul trust the validity and accuracy

of the self-administered test kits, the trial court should have as well. Similarly,

the Estate attempts to circumvent the evidentiary barrier by arguing that

because Mother acknowledged the existence of the test results, it is irrelevant

that she disputes the testing methodology or underlying science. Id. at 28.

      None of these arguments transforms the inadmissible test results into

competent admissible evidence. Indeed, the Estate made zero effort during

the hearing to authenticate the reports, establish an exception to the hearsay

rule such as the business record exception, or offer expert testimony about

the results, which were clearly based on scientific, technical, or other

specialized knowledge.      Mother’s mere awareness that Stacie and Paul


                                      - 14 -
J-A19012-22


possessed a report that purported to exclude a genetic relationship between

them and A.S. is not tantamount to conceding the validity of them. In fact,

the trial court made this precise ruling during the proceeding and the Estate

insisted that it was not asking Mother to confirm the validity of the results.

N.T., 1/21/22, at 11-12. Nevertheless, it revives this assertion on appeal in

support of its contention that the test results are not only valid, but also

constitutes clear and convincing evidence that Mother perpetrated a fraud.

These efforts are futile.

      Next, the Estate attempts to prove Mother’s fraud by offering evidence

of her supposed admission of sexual intercourse with someone other than

Sweitzer or Decedent during the period of conception. See Estate’s brief at

26-27. However, the certified record does not include the proposed facts. As

noted above, Mother repeatedly testified that her only sex partners in March

and April 2019 were Sweitzer and Decedent. Cf. N.C. v. M.H., 923 A.2d 499

(Pa.Super. 2007) (finding fraud by omission despite exclusion of private

paternity testing because the mother admitted during the hearing that she

had unprotected intercourse with another man at the time of the child’s

conception). Indeed, there is no testimony about an undisclosed third liaison

during the relevant period.

      The Estate highlights a series of text messages between Mother and

Decedent on June 14, 2019, regarding Decedent’s accusation that she

previously lied to him about not having any sexual partners besides him and


                                    - 15 -
J-A19012-22


Sweitzer. See Estate’s brief at 26. The trial court sustained Mother’s hearsay

objection and ruled the Decedent’s accusation was admissible only as context

for Mother’s responses. N.T., 2/22/22, at 4-5. Contrary to the Estate’s claim

that Mother admitted in these messages to having intercourse with someone

else during the period of conception, Mother’s texts are ambiguous. Rather

than admit to additional partners, she reminded Decedent that any of her prior

escapades that occurred one month before their relationship was none of his

concern.   See Estate Exhibit 5 (“I don’t need to tell you who about my past

or who I slept with before you . . . It was still almost a month between you

and anyone else”). Moreover, counsel’s cross-examination of Mother about

these messages bore little fruit as Mother continued to insist that she only had

intercourse with Sweitzer and Decedent and that her texts responding to

Father’s accusations related to Sweitzer. See, e.g., N.T., 2/22/22, at 5-6.

Although the Estate insists that Mother’s testimony was not credible, that

determination is left to the trial court, who made a credibility determination

in Mother’s favor. Vargo, supra, at 462.

      Overall, absent the inadmissible genetic test results, the sum of

evidence before the trial court was limited to (1) Mother’s steadfast insistence

that Decedent and Sweitzer were her only sex partners during the timeframe

in question; and (2) the stipulated exclusion of Sweitzer as the father. Beyond

that, the trial court rejected the Estate’s witnesses who conveyed their

personal suspicions that Decedent was not the father, that Mother had


                                     - 16 -
J-A19012-22


additional partners, and that Mother fraudulently withheld this information

from Decedent. In light of the foregoing discussion of the certified record, the

trial court accurately characterized the Estate’s evidence of fraud as

“conjecture at best.” Trial Court Opinion, 4/13/22, at 2. Thus, we discern no

abuse of discretion in the trial court’s conclusion that the Estate did not prove

fraud by clear and convincing evidence that would warrant voiding the

acknowledgement of paternity pursuant to § 5103(g)(2).

      Next, we address the Estate’s collection of arguments that appeal to

public policy. See Estate’s brief at 32-34. First, the assertion that Mother

committed fraud simply to obtain Decedent’s death benefits is wholly

unsupported by the certified record. Further, despite the Estate’s contentions

to the contrary, the statute governing the acknowledgement of paternity

provides no basis to order genetic testing for general, altruistic reasons. See

S.N.M. v. M.F., 175 A.3d 333, 338 (Pa.Super. 2017) (holding trial court erred

by ordering paternity testing to reveal child’s true paternity for the purpose of

providing child with information for any future medical issues). In this vein,

the Estate does not even attempt to identify an individual whom the trial court

should order to be tested for these benevolent purposes.

      Finally, we reject the claim that the Estate is simply attempting to serve

A.S.’s best interest in knowing his family.    In the view of the Estate, A.S.

should be spared the trauma of believing that his father killed himself and his

paternal family abandoned him when Decedent was not in fact his father.


                                     - 17 -
J-A19012-22


While we are sympathetic to this argument, without clear and convincing

evidence of fraud, Decedent’s acknowledgment of paternity still stands. See

S.N.M., supra at 338 (holding absent proof of fraud, even if appellant was

not child’s biological father, he remained the child’s legal father based upon

his acknowledgment of paternity). Thus, contrary to the protestations of the

Estate, as a matter of law, Decedent was A.S.’s father.

      There is no doubt that paternity cases invoke strong emotions.

However, the trial court followed established law and rendered findings that

are supported by the certified record. Thus, we discern no abuse of discretion.

Accordingly, we affirm the trial court’s order.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/18/2022




                                     - 18 -